Tuesday        7th

             May, 1996.



Perdue Farms, Inc.,                                          Appellant,

against      Record No. 1108-94-3
             Claim No. 161-99-62

Thea B. McCutchan,                                           Appellee.

          From the Virginia Workers' Compensation Commission



          An order dated March 7, 1996 was received from the Supreme

Court of Virginia on March 27, 1996 and is recorded as follows:
Perdue Farms, Inc.,                                        Appellant,

against      Record No. 951838

Thea B. McCutchan,                                           Appellee.


                From the Court of Appeals of Virginia



          Upon consideration of the petition for appeal filed herein,

an appeal is awarded the appellant from a judgment rendered by the

Court of Appeals of Virginia on September 12, 1995, in the above-

styled proceeding.    Upon further consideration, the said judgment is

vacated and the case is remanded to the Court of Appeals of Virginia

for reconsideration in light of this Court's decisions in The

Steinrich Group, et al. v. Claudia H. Jemmott, Record No. 950829,
Perdue Farms, Inc. v. Linda Kay Martin, Record No. 951050, and

Wampler-Longacre Chicken, Inc. et al. v. Shirley A. Biller, Record No.

951072 (March 1, 1996).
          This order shall be certified to the Court of Appeals of

Virginia and to the Virginia Workers' Compensation Commission.

                          A Copy,

                               Teste:

                                         David B. Beach, Clerk

                               By:
                                         /s/ Patricia H. Krueger
                                         Deputy Clerk


                          A Copy,
                               Teste:

                                         Clerk